Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (Patent No.: US 10,470,733 B2 “Goto”), in view of Bacus et al. (US 6101265 A, “Bacus”)
Regarding claim 1, GOTO discloses a digital microscopy system comprising (see GOTO, Abstract, Fig. 4): a microscope comprising optics (Fig. 4B, Col. 7, 15-50); a digital camera (as cited above, i.e. digital camera) operatively secured to the microscope such that the digital camera operates to acquire digital photographs through the optics of the microscope (Col. 7, 15-50, i.e. high or low resolution pictures: Referring now to the drawings, and especially to FIGS. 4 and 5, apparatus for synthesizing low magnification and high magnification microscopic images is shown therein and generally identified by reference numeral 10. The system includes a computer 12 which is a dual Pentium Pro personal computer in combination with a Hitachi HV-C20 video camera 14 associated with a Zeiss Axioplan 2 microscope 16. The computer system 12 is able to receive signals from the camera 14 which captures light from the microscope 16 having a microscope slide 18 positioned on an LUDL encoded motorized stage 20. The encoded motorized stage 20 includes a MAC 2000 stage controller for controlling the stage in response to the computer 12. A microscope slide 18 includes a biological specimen 21 which is to be viewed by the microscope and whose image is to be digitized both at low magnification and at high magnification as selected by a user. The low magnification digitized image is then displayed on a 21 inch Iiyama video display monitor 22 having resolution of 1600 by 1200 to provide display screens of the type shown in FIGS. 1 through 3 including a low magnification image 24, for instance, at 1.25 power, a high magnification image 26, for instance at 40 power and a control window or image 28. The low magnification image may have identified therein a region 30 which is reproduced at high magnification in high magnification screen or window 26 so that a pathologist or other operator of the system can review architectural regions of interest in low magnification image 24 and simultaneously view them in high magnification in the high magnification screen or window 26 to determine whether the cells forming a portion of the architectural feature need be examined further for cancer or the like or not); a controller (as cited above, i.e. computer with controller) communicatively connected to the digital camera, such that the controller receives the acquired digital photographs from the digital camera (as cited above, i.e. images captured and processed in the computer), the controller further executes computer-readable code upon which the controller operates a graphical display (as cited above, i.e. graphical interface on the computer) to present a graphical user interface (GUI) (Fig. 3) configured to present at least one of the acquired digital photographs (Fig. 3) 
It is noted GOTO is silent about present at least one of the acquired digital photographs and at least one stored sample image as claimed.
However, BACUS discloses present at least one of the acquired digital photographs and at least one stored sample image (BACUS, Fig. 14, col. 18, ln 15-50). 
Both GOTO and BACUS teach systems with improving image quality of an imaging scope, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the GOTO disclosure, to match image quality by comparing to benchmark image, as taught by BACUS.  Such inclusion would have increased the usefulness of the system by obtaining expected image quality compared with the standard benchmark image, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
.

Regarding claim 2, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 1, wherein the controller operates the graphical display to present the GUI in which the GUI elicits an input from a user, and upon receipt of the input from the user the controller operates the digital camera to acquire at least one of the digital photographs (GOTO, col. 11, ln 14-50).

Regarding claim 3, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 2, wherein the GUI elicits an input from the user of an input to compare a current image from the digital camera to a saved microscopy image and the GUI is configured to simultaneously present a selected saved microscopy image and the current image from the digital camera (as cited above, i.e. BACUS. Fig. 14).

Regarding claim 4, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 3, wherein the saved microscopy image is a user-generated image or a sample image (as cited above, BACUS, Fig. 14, col. 18, ln 15-50).


Regarding claim 6, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 1, wherein the microscope further comprises a filter, the filter physically manipulable to control light that reaches the optics (see GOTO, claim 8).

Regarding claim 7, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 6, wherein the microscope further comprises an illuminator configured to project light towards the optics, and wherein the filter is positioned between the illuminator (claim 21) and the optics and changes at least one of a color, intensity, or shape of the light from the illuminator (as cited above, color filter, change color).

Regarding claim 8, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 1, wherein the GUI presents a plurality of camera setting controls, the plurality of camera setting controls elicit user inputs, and the controller is configured to adjust the acquired digital photographs in response to receipt of at least one user input (As cited above, i.e. Fig. 5, col. 7 ln 15-50).

Regarding claim 9, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 7, wherein the plurality of camera setting controls include hue, saturation, brightness, and contrast (As cited above, i.e. Fig. 4, col. 7 ln 15-50).

Regarding claim 10, GOTO/BACUS, for the same motivation of combination, discloses a digital microscopy system comprising: a microscope comprising a stage, optics, and an ocular port; a digital camera operatively received within the ocular port (see rejection of claim 1), the digital camera configured to acquire a digital photograph through the optics of the microscope (see rejection of claim 1); a non-transient computer-readable medium configured to store a plurality of saved microscopy images (see rejection of claim 1); a graphical display configured to present a graphical user interface (GUI) (see rejection of claim 1); a controller communicatively connected to the digital camera, the controller operates to receive the digital photograph from the digital camera, the controller executes computer-readable code upon which the controller operates the graphical display to present the digital photograph from the digital camera within the GUI (see rejection of claim 1), the controller further operable to simultaneously present a saved microscopy image from the plurality of saved microscopy images within the GUI with the digital photograph (see rejection of claim 1).

Regarding claim 11, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 10, wherein the digital photograph is a digital video presented in real-time or near real-time from acquisition by the digital camera (see GOTO, col. 3, ln 25-50).

Regarding claim 12, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 10, wherein the microscope further comprises an illuminator positioned below the stage and a filter positioned between the illuminator and the optics (see illuminator and filter citation above).

Regarding claim 13, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 12, wherein the filter changes at least one of a color, an intensity, or a shape of the light from the illuminator (see color filter citation above).

Regarding claim 14, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 13, wherein the filter is a physically manipulable filter that enables manual selection between a plurality of selectable filter apertures (see filter citation above).

Regarding claim 15, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 13, wherein the controller is further operable to elicit at least one input of a camera setting adjustment, and upon the receipt of the at least one input of the camera setting adjustment, the controller operates to apply the camera setting adjustment to the digital photograph presented in the GUI (see camera control citation above).

Regarding claim 16, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 10 wherein the controller is operable to save the digital photograph to the non-transient computer-readable medium as a saved digital photograph, wherein the plurality of saved microscopy images comprises the saved digital photograph (BACUS, benchmark image citation).

Regarding claim 17, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 16, wherein the saved microcopy images further comprises preset sample microscopy images (see BACUS benchmark image citation above).

Regarding claim 18, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 16, wherein the controller is operable to visually present the saved digital photograph in the GUI (see GOTO, Gui citation above).

Regarding claim 19, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 16, wherein the controller operates to visually present a plurality of image manipulation tools within the GUI, the plurality of image manipulation tools configured to elicit an input from a user to select a tool of the plurality of image manipulation tools (see i.e. camera and microscope controlling citation above).

Regarding claim 20, GOTO/BACUS, for the same motivation of combination, further discloses the digital microscopy system of claim 19, wherein the controller is operable to receive user inputs of annotations to a saved digital photograph with a selected tool of the plurality of image manipulation tool, wherein the annotations are saved with the saved digital photograph as an annotated digital photograph, wherein the plurality of saved microcopy images comprises the annotated digital photograph (BACUS, col. 15, ln 1-50).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9829696 B2	Adjustable digital microscope display
US 8582849 B2	Viewing digital slides
US 8508646 B2	Camera with internal polarizing filter
US 8233031 B2	Object detecting system
US 8199147 B2	Three-dimensional display apparatus, method, and program
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/              Primary Examiner, Art Unit 2485